46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Petitioner-Appellant,v.Warden SMITH, Respondent-Appellee.
No. 94-7207.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1994.Decided:  Jan. 23, 1995.

Aaron Holsey, Petitioner Pro Se.  John Joseph Curran, Jr., Attorney General, Tarra DeShields-Minnis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order dismiss ing the subject 28 U.S.C. Sec. 2254 (1988) petition.  The dismissal was pursuant to an earlier order of this Court finding that the petition contained both exhausted and unexhausted claims, requiring dismissal of the entire petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.


2
DISMISSED.